Opinion of the Court.
Hornblower, C. J.
Several matters were assigned for error in this case. It is necessary to notice only that one which goes to the sufficiency of the state of demand. The demise was made on the 1st of March, 1824, at “the yearly rent of twenty dollars, to be paid yearly and every year.” The day of payment is not stated in the statement of demand; but the legal effect of a demise in those words, would be to make the rent payable annually, on the 1st day of March, in every year, during the lease; and in fact, the lease when examined shows, that the rent was reserved, payable, in so many words, on that day. The allegation in the state of demand is, that the defendant became assignee on the 19th May, 1827, and occupied as such, from that time until the death of the intestate, on the 23d February, 1835, a period of eight years, nine months and four days ; and the breach of covenant assigned, (if indeed it amounts to an as-, signment of a breach,) is in these words, viz: “ that there was due from the defendant to the intestate, at the time of her death, for rent of the premises, the sum of forty dollars; which the defendant refused and still refuses to pay.” When did this sum of *49forty dollars begin to accrue ? When did it become due ? These questions cannot be answered from the state of demand. The judgment was for twenty dollars: for what portion of the period between the 19th of May, 1827, and the death of the intestate, was that twenty dollars due? If the plaintiff by his state of demand, sued for, and if the justice gave him rent up to the death of the intestate, it was erroneous. Rent cannot be apportioned between the administrator and the heir. -The last year’s rent did not become due until the 1st of March, 1835, which was three or four days after the intestate’s death, and could not therefore be sued for, nor recovered by the administrator: but belonged to the heir at law. If therefore, the action and the judgment was for rent due the intestate at the time of her death, it must have been rent, which had become due on, or at some day prior to the 1st of March, 1834. How was a defendant upon such a state of demand, to know what he was sued for ? How is he to come prepared to defend himself?
I think it would be unlawful, as it is clearly unreasonable tor compel a man to come to trial upon such a declaration or state of demand. It would be going too far to say, that such a looseness- and uncertainty in a state of demand, would not “ tend to defeat or impair the substantial rights” of the plaintiff in Error. Hunt v. Howell, 3 Halst. 61. Eor this reason, I think the judgments of the Circuit Court, the Court of Common Pleas and of the Justice of the Peace, ought all to be reversed.

All the judgments reversed